DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 2/10/2022 to claims 1-20 are acknowledged by the examiner.
Claims 1-20 are pending.
Claims 1-20 are examined.

Response to Arguments
Applicant’s amendments to claims 1-20 filed on 2/10/2022 have changed the scope of the claims by further narrowing many of the previously presented limitations in claims 1-20. Therefore, Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Kriek remains relevant, because Kriek now discloses the structural limitations in claims 1 and 18 and continues to disclose most of the structural limitation of claim 15. Crook is no longer used in the new grounds of the rejection in light of the newly added amendments except for in the rejection of claim 7 as Crook continues to teach the gasket. The DiLorenzo teaching reference still remains relevant to claims 10 and 15-17 because DiLorenzo continues to teach the rolled configuration. Accordingly, examiner has provided a new interpretation using the Kriek reference and continues to rely on the Crook and DiLorenzo references in the new grounds of rejection laid out below.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 18 is objected to because of the following informalities: claim 18 recites the limitation "a surgical table" in line 8 when a surgical table is already previously disclosed in line 2 of claim 18. Appropriate correction is required. For purposes of compact prosecution, examiner is suggesting “a surgical table” in line 8 be written as “—the 

Claim 18 is objected to because of the following informalities: claim 18 recites the limitation "a body" in line 8 when a body is already previously disclosed in line 3 of claim 18. Appropriate correction is required. For purposes of compact prosecution, examiner is suggesting “a body” in line 8 be written as “—the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the limitation "the second post" in the last line of claim 15.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the examiner is interpreting “the second post” as being “the second loop”.

Claims 16-17 are rejected under 35 U.S.C. 112(b) because they are dependent on indefinite claim 15 and do not remedy the deficiencies of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6,8-9,11-14, and 18-20 rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Kriek (US Patent Application Publication No. 2006/0021621 A1).

Regarding claim 1, Kriek discloses a surgical drape (see Figs 1-8) comprising: 
a draping (combination of 1,6, when fully assembled, see Figs 1,3, and 7a-c; [0020]-[0021]);
first and second loops (3 located near the patient’s head when in use and 3 located near the patient’s feet when in use, see annotated Fig 1 and Fig 1; [0020]-[0021], [0051]) that are connected with the draping (1,6, see Figs 1,3, and 7a-c; [0020]-[0021]) and configured to move the draping between a non-deployed orientation (first and second loops 3 are connected with draping 1,6 and are capable of moving and draping 1,6 is capable of being in a non-deployable orientation when 1,6 are not in use,[0019]) and a deployed orientation (first and second loops 3 are connected with draping 1,6 and are capable of moving and draping 1,6 is capable of being in a deployed orientation when 1,6 are in use, [0019]) to define a sterile region (abstract,[0019],[0053],[0054]; 1,6 when assembled and in a deployed orientation form a sterile region where the surgeon can operate) about a body disposed with a surgical table (4, Fig 1), 
the draping including a first section (1, see Fig 1 and 7a-c) and a second section (6, see Fig 1,3, and 7a-c); and 
a seal connectable with a selected surface of the body (11, see Figs 1-8), the seal including a first end coupled to the first section (surface of 11 coupled to 1 when the device is fully assembled, see Figs 1,3,7a-c, and 8; [0028]-[0029],[0031], [0005]-[0006],[0008]-[0009]) and an opposite second end coupled to the second section (the opposite facing surface of 11 coupled to 6 when the device is fully assembled, see Figs 1,3,7a-c, and 8; [0028]-[0029],[0031], [0005]-[0006],[0008]-[0009]) to define a sterile passageway including the selected surface (the two sterile areas (6 and 1 respectfully) when formed into one sterile area (see Fig 7c) via the connection of 1 and 6 when fully assembled forms a sterile area and passageway which includes the selected surface of the body that is to be operated on; [0005]-[0006],[0008],[0067], Figs 1,3, and 7a-c),
wherein the first section is coupled to the first loop (1 is coupled to the first loop, see annotated Fig 1 and Fig 1) and the second section is coupled to the second loop (6 is part of 1 when fully assembled and is thus considered coupled to the second loop as 1 is coupled to the second loop and first loop, see annotated Fig 1 and Fig 1).  

    PNG
    media_image1.png
    756
    818
    media_image1.png
    Greyscale


Regarding claim 2, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the seal (11, see Figs 1-8) is expandable and contractible (11 is capable of expanding outwardly when the when in use to expose opening 9 and is capable of contracting inwardly to its original position to clover opening 9 if needed as 11 has the necessary structure to do so, see Figs 3, 7a-c, and 8 and [0012]-[0014]).

Regarding claim 3, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the first section has a different dimension relative to the second section (1 and 6 are different shapes when assembled and are thus capable of having different dimensions relative to each other, see Fig 1,3, and 7a-c; [0019],[0052]-[0054] and [0057]).

Regarding claim 4, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the first section includes an overdrape (1 is a drape that is placed over drape 6 when assembled; as such, 1 is thus considered as an overdrape, see Fig 1,3, and 7a-c) and the second section includes an underdrape (6 is a drape that is placed under drape 1 when assembled; as such, 6 is thus considered as an underdrape, see Fig 1,3, and 7a-c).

Regarding claim 5, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the second section is configured to be removably connected with the seal (the interior of 1 of Kriek attaches to 6 when the device is assembled ([0064]; Kriek) and is capable of detaching to 6 as well ([0013]; Kriek), thus the second draping 6 is configured to be removably connected with the seal; see Fig 1,3, and 7a-c; [0005]-[0006],[0008]-[0009]; Kriek).

Regarding claim 6, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the second section (6) is directly connected with the seal (6 forms a seal 11 that is both directly connected with 1 (0064) and with the patient ([0028]-[0029] and [0031]); Fig 1 and 7a-c, [0005]-[0006],[0008]-[0009]).

Regarding claim 8, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the loops are movable relative to the body to define the sterile region about the body (first and second loops 3 are capable of being moved relative to the body via 2, see Fig 1 [0021]).

Regarding claim 9, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the first loop is movable relative to the body in a first direction (first loop 3 is capable of moving along 2 in a first direction when assembled, [0021], see annotated Fig 1) and the second loop is movable relative to the body in a second direction (second loop 3 is capable of moving along 2 in a second direction that opposes the first direction when assembled, [0021], [0051], see annotated Fig 1), the loops being movable ([0021]) to define the sterile region about the body (abstract,[0019],[0053],[0054]; first and second loops 3 when connected to 1,6 define the sterile region about the body of the patient where the surgeon can operate).

Regarding claim 11, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the first loop is slidable in a cranial direction (first loop 3 is near the head of the patient and is slidable in two directions along 2 when assembled and is thus capable of sliding in a direction towards the cranium of the patient; [0021],[0051]) and the second loop is slidable in a caudal direction from a mid-section of the body (second loop 3 is posterior to the first loop and is slidable in two directions along 2 when assembled and is thus capable of sliding in a direction from the mid-section of the body towards the posterior part of the body; [0021],[0051]).

Regarding claim 12, Kriek discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the loops (first and second loops, see annotated Fig 1) are connected with a track (2) of the surgical table (4) (first and second loops 3 are connected with 2 where 2 is a track that runs along either side of an operating trolley or bed and allows first and second loops 3 to be movable in two direction during use, [0051], [0021]).

Regarding claim 13, Kriek discloses a surgical drape as recited in Claim 12.
Kriek further discloses wherein the first loop (3, see annotated Fig 1) is translatable along the track (2) in a first direction (first loop 3 is capable of translating along 2 in a direction when assembled, [0021]) and the second loop (3, see annotated Fig 1) is translatable along the track (2) in a second opposing direction relative to the body (second loop 3 is also capable of translating in a second opposing direction from the first direction and relative to the body [0021],[0051]).

Regarding claim 14, Kriek discloses a surgical drape as recited in Claim 12.
Kriek further discloses wherein the loops are connectable by posts (A, see annotated Fig 1; the examiner is interpreting the term “post” to be defined as “a piece fixed firmly in an upright position especially as a stay or support” as referred to by the Merriam-Webster’s dictionary definition) that are slidable along a rail of the table that defines the track (posts A are seen connected to 3 and A are slidable along 2 of 4 when in use, Fig 1, [0021], [0051]) (the track is inherently a rail; the examiner is interpreting the term “rail” to be defined as :Track as referred to by the Merriam-Webster’s dictionary definition).

Regarding claim 18, Kriek discloses a surgical drape comprising: 
a surgical table (4, Fig 1) comprising a platform (surface of 4 where the patient lies down, Fig 1) and a rail (2, see Fig 1), the rail defining a track (the track is inherently a rail; the examiner is interpreting the term “rail” to be defined as :Track as referred to by the Merriam-Webster’s dictionary definition), the platform being configured to support a body of a patient (see Fig 1);
a draping (combination of 1,6, when fully assembled, see Figs 1,3, and 7a-c; [0020]-[0021]) comprising a first section (1, see Fig 1 and 7a-c) being connected with a first deployment loop (3, see Fig 1 and annotated Fig 1; [0020]-[0021], [0051]; 1 is connected to first loop 3 when in use) and a second section (6, see Fig 1,3, and 7a-c) connected with a second deployment loop (3, see Fig 1 and annotated Fig 1; [0020]-[0021], [0051]; 6 is part of 1 when fully assembled and is thus considered coupled to the second loop as 1 is coupled to the second loop and first loop, see annotated Fig 1 and Fig 1), the loops being movable relative to one another along the track (first and second loops 3 are connected with track/rail 2 where 2 is a track that runs along either side of an operating trolley or bed 4 and allows first and second loops 3 to be movable in two directions relative to one another during use, [0051], [0021]) to move the draping between a non-deployed orientation (first and second loops 3 are connected with draping 1,6 and are capable of moving and draping 1,6 is capable of being in a non-deployable orientation when 1,6 are not in use,[0019]) and a deployed orientation (first and second loops 3 are connected with draping 1,6 and are capable of moving and draping 1,6 is capable of being in a deployed orientation when 1,6 are in use, [0019]) to define a sterile region (abstract,[0019],[0053],[0054]; 1,6 when assembled and in a deployed orientation form a sterile region where the surgeon can operate) about a body disposed with the surgical table (4, Fig 1); and
a seal (11, see Figs 1-8) having a first end directly coupled to the first section (surface of 11 that is coupled directly to first section 1 when the device is fully assembled, see Figs 1,3,7a-c, and 8; [0028]-[0029],[0031], [0005]-[0006],[0008]-[0009]) and an opposite second end directly coupled to the second section (the opposite facing surface of 11 that is coupled directly to 6 when the device is fully assembled, see Figs 1,3,7a-c, and 8; [0028]-[0029],[0031], [0005]-[0006],[0008]-[0009]), the seal being connectable with a selected surface of the body(11 forms a seal at the area of incision of the patient (see [0028]-[0029] and [0031]) and 11 forms a seal with 6 and 1 when assembled together so that neither environment is exposed to the outside environment ([0005]-[0006],[0008]-[0009])).

Regarding claim 19, Kriek discloses a surgical drape as recited in Claim 18.
Kriek further discloses wherein the deployment loops (first and second loops 3) each comprise an arcuate portion (first and second loops are loop and thus inherently have an arcuate portion, see annotated Fig 1 and Figs 1 and 8) and a linear portion between the rail and the arcuate portion (portions of first and second loops 3 between rail 2 and arcuate portions that are linear, see annotated Fig 1, Fig 1, and Fig 8), the linear portions extending parallel to one another and perpendicular to the rail and the platform (see annotated Fig 1, Fig 1, and Fig 8).

Regarding claim 20, Kriek discloses a surgical drape as recited in Claim 19.
Kriek further discloses wherein the arcuate portions each extend more than 180 degrees about the platform (arcuate portions are part of first and second loops 3 where first and second loops 3 curve out extending past platform 4 when in use and are thus considered extending more that 180 degrees relative to platform, see Fig 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kriek (US Patent Application Publication No. 2006/0021621 A1), in view of Crook (US Patent No. 5,649,550).

Regarding claim 7, Kriek discloses a surgical drape as recited in Claim 1.
Kriek does not explicitly disclose wherein the seal includes a gasket adherable to the selected surface to define a sterile boundary.
Crook teaches of an analogous surgical drape (10, see Fig 1), having an analogous first section (14, Fig 1) and an analogous second section (16, Fig 1) wherein the analogous surgical drape has a seal (20 and 18, Fig 1) connectable with a selected surface of the body (Col 4, lines 35-40; 20), wherein the seal (20) includes a gasket (20 is and O-ring and is thus considered as including a gasket) adherable to the selected surface to define a sterile boundary (Col 4, lines 35-40) (the examiner is interpreting the term “gasket” to be defined as “a material or a part used to make a joint fluid-tight” as referred to by the Merriam-Webster’s dictionary definition) for the analogous purpose of maintaining a sterile  boundary.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Kriek to further include a gasket as taught by Crook in order to provide further enhancement of maintaining the sterile boundary, thereby further improving the draping overall when in use (Col 4, lines 35-40).

Claims 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kriek (US Patent Application Publication No. 2006/0021621 A1), in view of DiLorenzo (US Patent No. 5,797,403).

Regarding claim 10, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
Although Kriek further discloses wherein the draping includes a configuration that is mounted with the loops and movable (1,6 when mounted to 3 is capable of moving in two directions via sliding along 2) to define the sterile region about the body (the area comprising 1,6, 3, and 2 define the sterile region about the body as 2 and 3  further hold and support 1,6 that house the sterile region, see Fig 1), Kriek is silent wherein the draping includes a rolled configuration.
DiLorenzo teaches of an analogous draping configuration (Fig 8, 10-12) wherein the draping includes a rolled configuration (Col 11, lines 57-60; the draping may be a continuous roll withdrawn from a membrane dispenser and is thus considered in a rolled configuration) for the purpose of faster deployment of the draping prior to use.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the draping configuration in the non-deployable orientation discloses by Kriek to be in a rolled configuration as taught by DiLorenzo in order to have a more compact configuration and to enhance the deployment time thereby decreasing the assembly time of the drape prior to use.   

Regarding claim 15, Kriek discloses a surgical drape comprising:
a draping (combination of 1,6, when fully assembled, see Figs 1,3, and 7a-c; [0020]-[0021]); 
a first deployment loop (3 near the head of the patient when in use, see annotated Fig 1; the examiner is interpreting the term “loop” to be defined as “a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed or into which a hook may be hooked” as referred to by the Merriam-Webster’s dictionary definition); 
a second deployment loop (3 posterior from the first deployment loop when in use, see annotated Fig 1), the deployment loops being connected with the draping (first and second deployment loops 3 are connected to 1,6 when assembled, [0020]-[0021],[0051]) such that the draping is movable between a non-deployed orientation in which the draping includes a configuration (1,6 is capable of being in a non-deployed orientation when 1,6 are not in use including a collapsible configuration, [0019]) and a deployed orientation (1,6 is capable of being in a deployed orientation when in 1,6 is in use, [0019]) to define a sterile region (abstract,[0019],[0053],[0054]; 1,6 when assembled with first and second loops 3 and in a deployed orientation form a sterile region where the surgeon can operate) about a body disposed with a surgical table (4, Fig 1), 
the draping including a first section (1, see Fig 1 and 7a-c) and a second section (6, see Fig 1 and 7a-c); and  
a seal connectable with a selected surface of the body (11, see Figs 1-8), the seal having a first end coupled directly to the first section (surface of 11 that is coupled directly to first section 1 when the device is fully assembled, see Figs 1,3,7a-c, and 8; [0028]-[0029],[0031], [0005]-[0006],[0008]-[0009]) and an opposite second end coupled directly to the second section (the opposite facing surface of 11 that is coupled directly to 6 when the device is fully assembled, see Figs 1,3,7a-c, and 8; [0028]-[0029],[0031], [0005]-[0006],[0008]-[0009]), the seal being expandable between the first section and the second section (11 is located between the first section 1 and second section 6 and is capable of expanding outwardly when the when in use to expose opening 9 as seal 11 has the necessary structure to do so, see Figs 3, 7a-c, and 8 and [0012]-[0014]) to define a sterile passageway including the selected surface (the two sterile areas (6 and 1 respectfully) when formed into one sterile area (see Fig 7c) via the connection of 1 and 6 when fully assembled forms a sterile area and passageway which includes the selected surface of the body that is to be operated on; [0005]-[0006],[0008],[0067], Figs 1,3, and 7a-c),
wherein the first section is coupled to the first loop (1 is coupled to the first loop, see annotated Fig 1 and Fig 1), the second section being coupled to the second loop (6 is part of 1 when fully assembled and is thus considered coupled to the second loop as 1 is coupled to the second loop and first loop, see annotated Fig 1 and Fig 1).
Although Kriek discloses the draping in the non-deployed orientation including a collapsible configuration [0019], Kriek does not explicitly disclose wherein the non-deployable configuration includes a rolled configuration.
However, DiLorenzo teaches of an analogous draping configuration (Fig 8, 10-12) wherein the draping (47) includes a rolled configuration (Col 11, lines 57-60; the draping may be a continuous roll withdrawn from a membrane dispenser and is thus considered in a rolled configuration) for the purpose of faster deployment of the draping prior to use.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the draping configuration in the non-deployable orientation discloses by Kriek to be in a rolled configuration as taught by DiLorenzo in order to have a more compact configuration and to enhance the deployment time thereby decreasing the assembly time of the drape prior to use.  

Regarding claim 16, Kriek in view of DiLorenzo disclose a surgical drape as recited in Claim 15.
As combined, Kriek further discloses wherein the first deployment loop (3 near the head of the patient when in use) is translatable along a track (2, see Fig 1) of the surgical table (4) in a first direction relative to the body (3 is capable of translating along 2 in a direction relative to the body when assembled, [0021]) and the second deployment loop (3 posterior from the first deployment loop when in use) is translatable along the track (2) in a second opposing direction relative to the body (3 posterior from the first deployment loop is also capable of translating in a second opposing direction from the first direction and relative to the body [0021],[0051]).

Regarding claim 17, Kriek in view of DiLorenzo discloses a surgical drape as recited in Claim 16.
 As combined, Kriek further discloses wherein the track (2) and each of the deployment loops (the first and second deployment loops as previously discussed in claims 15 and 16) are connectable by a post (A, see annotated Fig 1; the examiner is interpreting the term “post” to be defined as “a piece fixed firmly in an upright position especially as a stay or support” as referred to by the Merriam-Webster’s dictionary definition) that is slidable along a rail of the surgical table that defines the track (A is seen connected to each of the deployment loops and A is slidable along 2 of 4 when in use, Fig 1, [0021], [0051]) (the track is inherently a rail; the examiner is interpreting the term “rail” to be defined as :Track as referred to by the Merriam-Webster’s dictionary definition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents US 2008/0216844 A1, US 2006/0079748 A1, US 6244268 B1, US 8869360 B1, US 5322072, US 4153054, US 3693618, US 5265296, US 10301073 B1, US 6857778 B2, US 6456684 B1, US 2015/0344253 A1, US 2012/0097176 A1, US 2015/0374442 A1, US 3968792, US 4905710, US 1257332, US 2015/0257958 A1, US 8833707 B2, US 5152486, US 5396904, US 5476456 are considered pertinent because they all relate to the applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786        


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786